Order filed October 1, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00539-CV
                                   ____________

         HAND & WRIST CENTER OF HOUSTON, P.A., Appellant

                                         V.

                     LOWERY MASONRY, LLC, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-13251

                                    ORDER

      Appellant’s brief was due September 23, 2019. No brief or motion for
extension of time has been filed. Unless appellant files a brief with this court on or
before October 22, 2019, the court will dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel Consists of Justices Christopher, Spain, and Poissant.